DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19, 25, 32 and 39-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, 25, 32, 40 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0323916) in view of Throla (US 2016/0242188).
Regarding claims 1 and 19, Yang describes a method of operation of a wireless device in a wireless system (fig. 1), comprising:
receiving, from a serving Access Point, AP, wireless device specific Sounding Reference Signal, SRS, or Demodulation Reference Signal, DMRS, configuration 
performing one or more measurements on at least one of the one or more potential aggressor wireless devices using the wireless device specific SRS or DMRS configuration information for the at least one of the one or more potential aggressor wireless devices (fig. 6 #650 & para. 71, performing CLI from either TRP2 &/or UE2 (potential aggressor wireless devices), para. 4 & 6, the CLI measurement configuration being either SRS or DMRS, para. 72);
reporting at least one of the one or more measurements to the serving AP and receiving, from the serving AP, a request for periodic measurement reporting of SRS or transmitted by the one or more aggressor wireless device (para. 34, after measuring the CLI, the UE may be configured to feedback the measurement report to its serving TRP, in the case when the serving TRP instructs (requests) the UE to measure the SRS for reporting/feedback, wherein such measurements are periodic, para. 25).
Yang fails to explicitly specify that the TRP1 & TRP2 being Access Points (APs).
Throla also describes co-channel & cross-channel/cross-link interference between BS 10 – UE1 communication & BS 12 - UE2 communication (fig. 1), further describing:
Access Points (APs) (fig. 1 & para. 3, access points being base stations).

The motivation for combining the teachings is that this will include pluic land mobile networks such as cellular networks for use (Throla, para. 3).
Regarding claims 25 and 32, Yang describes an Access Point/a method of operation of an Access Point, AP (fig. 1 TRP1), in a wireless system, comprising: 
sending, to a wireless device, wireless device specific Sounding Reference Signal, SRS, or Demodulation Reference Signal, DMRS, configuration information for one or more potential aggressor wireless devices served by one or more other APs (fig. 6 #610, TRP1 sends to UE1 Cross-link interference (CLI) measurement configuration to UE1 (wireless device) for measuring interfering UE2 (aggressor wireless device) served by TRP2 (other AP), fig. 6 #610 & para. 67, the CLI measurement configuration being either SRS or DMRS, para. 72),
receiving, from the wireless device, a measurement report comprising at least one measurement of at least one of the one or more potential aggressor wireless devices (para. 34, after measuring the CLI, the UE may be configured to feedback the measurement report to its serving TRP).
Throla also describes co-channel & cross-channel/cross-link interference between BS 10 – UE1 communication & BS 12 - UE2 communication (fig. 1), further describing:
Access Points (APs) (fig. 1 & para. 3, access points being base stations).

The motivation for combining the teachings is that this will include public land mobile networks such as cellular networks for use (Throla, para. 3).
Regarding claims 40 and 46, Yang already describes:
receiving, from the serving AP, a request for periodic measurement reporting of SRS or DMRS transmitted by the one or more aggressor wireless devices (para. 34, serving TRP instructs (requests) the UE to measure the SRS for reporting/feedback, wherein such measurements are periodic, para. 25);
Yang and Throla combined describe:
wherein the request for periodic measurement reporting of SRS or DMRS is received via a combination of physical layer signaling & higher layer signaling (para. 101, transmission & reception of signaling uses MAC & Physical layer).

Claim 39 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Throla as applied to claim 1, as further in view of Xiao (US 2011/0087165).  [or Dyson EP2494845 as per last Office Action]
Regarding claims 39 and 44, Yang already describes measurement reporting of SRS or DMRS transmitted by one or more aggressor wireless devices served by one or more other APs, and Yang and Throla combined describe receiving, from the serving AP, one or more triggering conditions for aperiodic measurement reporting (Throla, para. 138, scheduling (master) AP transmits specific grants (trigger conditions) which 
the one or more trigger conditions comprise:
(a) a triggering condition that Reference Signal Received Power (RSRP) from the serving cell of the wireless device is below a certain threshold;
(b) a triggering condition that an aggregate cross-link interference exceeds a certain threshold;
(c) a triggering condition that a ratio of the aggregate cross-link interference and overall aggregate interference exceeds a threshold;
(d) a triggering condition that is based on an estimated value of a parameter that is associated with:
(i) a bustiness of the RSRP from the serving cell;
(ii) the aggregate cross-link interference;
(iii) the ratio of the aggregate cross-link interference and the overall aggregate interference; or 
(iv) any two or more of (i)-(iii); or
(e) any two or more of (a)-(d).
Xiao also describes inter-cell interference coordination between 2 pairs of eNB-UE communication (title & fig. 57), further describing:
(b) a triggering condition that an aggregate cross-link interference exceeds a certain threshold (para. 57, UE reporting all measured interference information when its measured interference exceeds a specified threshold. Such inter-cell interference as describes in fig. 1 & para. 29 equates to cross-link interference).

The motivation for combining the teachings is that this setup educing wireless communications system implementation costs (Xiao, para. 12).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Throla as applied to claim 1, as further in view of You (US 2015/0373694).
Regarding claim 43, Yang already describes performing 1+ measurements on the 1+ potential aggressor wireless devices, but fail to further explicitly describe:
blindly attempting to detect a DMRS from a set of DMRS for the one or more potential aggressor wireless devices.
You also describes:
blindly attempting to detect a DMRS from a set of DMRS for the one or more  wireless devices (para. 184, UE to find out DMRS pattern for measurement by performing blind decoding, the DMRS pattern being a subset of DMRS REs).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the measurements of potential aggressor wireless devices of Yang to blindly attempt to detect DMRS from set of DMRS-es as in You.
.

Allowable Subject Matter
Claims 41-42, 45 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 41, the prior art fails to further explicitly describe:
wherein the physical layer signaling is downlink control information, DCI signaling, and wherein the higher layer signaling provides a set of triggering conditions from which DCI signaling can dynamically trigger a measurement report.
Regarding claim 42, the prior art fails to further explicitly describe:
wherein the request for periodic measurement reporting of SRS or DMRS is received via a combination of physical layer signaling & higher layer signaling, 
wherein the physical layer signaling is downlink control information, DCI signaling, and wherein the higher layer signaling provides a set of triggering conditions from which DCI signaling can dynamically trigger a measurement report.
Regarding claim 45, the prior art fails to further explicitly describe:
Sending to the wireless device, the request for the periodic measurement reporting of SRS or DMRS transmitted by the one or more aggressor wireless devices, wherein the request is wireless device specific;
wherein the sending of the request is triggered by [one of]:

(b) a number of downlink retransmission in a certain period of time exceeds a threshold;
(c) a number of consecutive retransmissions exceeds a threshold;
(d) a buffer size of the wireless for downlink exceeds a threshold;
(e) an estimated value of a parameter that is related to burstiness of any of the above measures exceeds a threshold;
(f) a number of wireless devices fulfilling any one or more of the above conditions exceeds a threshold; or
(e) any two or more of (a)-(f).
Regarding claim 47, the prior art fails to further explicitly describe:
wherein the wireless device specific SRS or DMRS configuration information is sent via a combination of physical layer signaling and higher layer signaling, wherein the physical layer signaling is DCI signaling, and wherein the higher layer signaling provides a set of parameter choices from which DCI signaling dynamically indicates a particular configuration.

For the above objected to claims, the closest prior art, Yang, Throla, Dyson (EP 2494835) and Xiao, used above in rejecting other claim language limitations, in combination, fail to suggest such additional features as a whole obvious.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Liu (US 2017/0325177) describing controlling inter-link interference due to transmissions from the communication device on a radio link to which different types of resources are allocated (fig. 2), Sung (US 10,193,727) describing selective muting of transmission of reference signals (fig. 4), and Mansour (US 10178664) describing interference coordination with interfering neighbors (fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469